Exhibit 4.18 FACILITIES SHARING AGREEMENT THIS FACILITIES SHARING AGREEMENT (this “Agreement”) is entered into as of January 15, 2010 (the “Effective Date”) by and between LAW OFFICES OF DAVID J. STERN, P.A., a professional association licensed to practice law in the State of Florida (“Firm”), and DJS PROCESSING, LLC, a Delaware limited liability company (the “Company”) (each of Firm and the Company, a “Party”; together, the “Parties”). RECITALS: A.Pursuant to that certain Office Lease Agreement dated May 16, 2007 (the “Original Lease”), by and between Teachers Insurance and Annuity Association of America, a New York corporation (“Landlord”), as landlord, and Firm, as tenant, as amended by that certain (i) Amended and Restated First Amendment to Office Lease Agreement dated November 27, 2007 by and between Landlord and Firm, (ii) Second Amendment to Office Lease Agreement dated December 26, 2007 by and between Landlord and Firm, (iii) Third Amendment to Office Lease Agreement dated February 15, 2008 by and between landlord and Firm, (iv) Fourth Amendment to Office Lease Agreement dated June 3, 2008 by and between Landlord and Firm, (v) Fifth Amendment to Lease dated January 23, 2009 by and between Landlord and Firm, and (vi) Sixth Amendment to Lease dated June 24, 2009 by and between Landlord and Firm (the Original Lease, as amended, the “Lease”), Firm leased from Landlord certain premises in the building commonly known as Royal Palm II at Southpointe located at 900 South Pine Island Road, Plantation,
